DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is objected to as being insufficiently descriptive.  For search and research purposes, the title of an invention should be indicative of its inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested:  METHOD FOR CONTROLLING DUAL-INPUT DISPLAY DEVICE WITH POWER-SAVING MODE, AND DISPLAY DEVICE.

Specification
The abstract of the disclosure is objected to because it appears to be little more than a restatement of claim 1, thus adding no value to the disclosure.  Correction is required.  Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US PGPUB 2016/0109934 A1; “Woo” hereinafter) in view of Lockerbie et al. (US PGPUB 2014/0237079 A1; “Lockerbie” hereinafter) and Mathias et al. (US PGPUB 2018/0173397 A1; “Mathias” hereinafter).
Regarding claim 1, Woo discloses a method for controlling a display device having a first interface to which a first image signal is inputted and a second interface to which a second image signal is inputted from an image supply device, the method comprising a first mode in which a first image based on the first image signal is displayed on a screen and a second mode in which a second image based on the second image signal is displayed on the screen (see paragraph 20, where Woo teaches a display driver circuit including a first interface unit configured to receive first display data from a first processor, a second interface unit configured to receive second display data from a second processor, and a timing controller configured to control an image to be displayed on a display panel based on the first display data in a first operating mode and control an image to be displayed on the display panel based on the second display data in a second operating mode), 
Woo does not appear to explicitly disclose an auto-sleep function, although Woo teaches (at paragraph 23) the second processor that transmits second display data is a low-power processor circuit, and (at paragraph 76) when a display system is in a normal operating mode, the first processor operates at a relatively high speed and generates display data and provides said display data to a display driver circuit; when the display system is in a low-power operating mode, the second processor consumes relatively low power and generates display data and provides said display data to the display driver 
Indeed, auto-sleep functions are common in the art.  For example, and in a similar field of endeavor, Lockerbie discloses Dynamic Quality of Service for Control of Media Streams Using Feedback From the Local Environment.  At paragraph 57, Lockerbie teaches a media presentation device can be configured to automatically shut down/enter a sleep mode once a media stream has finished being presented or has been idle for some predetermined period of time, in order to save energy.  Lockerbie’s media presentation device appears capable of presenting an audio or video stream.  Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Lockerbie as applicable to the method of Woo, and would have been motivated to combine in order to save energy once a media stream has finished or is otherwise idle for a threshold period of time.  The combination would have resulted in an energy-saving method for controlling a dual-input display device, thus an improved method. 
Furthermore, given that Lockerbie and Woo use and disclose similar display technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
The combination of Woo and Lockerbie does not appear to explicitly disclose shifting to a sleep mode in response to a continuous stop of the first image signal for a first time in the first mode; and shifting to the sleep mode in response to a continuous stop of the second image signal for a second time that is shorter than the first time, in the second mode.  However, such time threshold limitations appear to be a matter of design choice, as illustrated by Mathias, who discloses Modifying a Highlighting Function on a Display Based on Content.  At paragraph 63, Mathias teaches an input device can attempt 
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Mathias as applicable to the method of the combination of Woo and Lockerbie and would have been motivated to combine in order to select time thresholds appropriately for the type of media stream being presented, thus an improved method.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
Regarding claim 2, the combination of Woo, Lockerbie and Mathias discloses the method of claim 1.  The combination further discloses the second time is a fixed value (see Mathias at paragraph 63, where Mathias teaches the first threshold time can be 1 s and the second threshold time can be 3 min, however other time intervals can be used, as would be understood by one of ordinary skill in the art, thus a suggestion for one of the first and second threshold times to be a fixed value.
Regarding claim 3, the combination of Woo, Lockerbie and Mathias discloses the method of claim 1.  The combination further discloses information representing the first time is changed in response to an operation by a user via an input device (see Mathias at paragraph 63, where Mathias teaches receiving a particular combination of user inputs such as simultaneously holding two or more buttons for 1 second or more).
Regarding claim 4, the combination of Woo, Lockerbie and Mathias discloses the method of claim 1.  The combination further discloses in the second mode, electric power is supplied to the image supply device (see Woo at paragraph 20, where Woo teaches a second interface unit configured to 
Regarding claim 5, this apparatus claim essentially restates the limitations of method claim 1, in that the display device of claim 5 appears configured to perform the method steps of claim 1.  Therefore, the same analysis applies to claim 5.
Regarding claim 6, this apparatus claim essentially restates the limitations of method claim 2, in that the display device of claim 6 appears configured to perform the method steps of claim 2.  Therefore, the same analysis applies to claim 6.
Regarding claim 7, this apparatus claim essentially restates the limitations of method claim 3, in that the display device of claim 7 appears configured to perform the method steps of claim 3.  Therefore, the same analysis applies to claim 7.
Regarding claim 8, this apparatus claim essentially restates the limitations of method claim 4, in that the display device of claim 8 appears configured to perform the method steps of claim 4.  Therefore, the same analysis applies to claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURENCE J LEE/Primary Examiner, Art Unit 2624